Order entered October 29, 1937, modified by making William L. Clay plaintiff in the consolidated action with the right to open and close, and as modified affirmed, with ten dollars costs and disbursements to the respondent against the appellant. Appeal from order entered November 4, 1937, dismissed, with ten dollars costs, on the ground that the order is not appealable. All concur. (.The first order denies defendant’s motion to dismiss the complaint and grants plaintiff’s motion to consolidate a Rochester City Court action with the above-entitled action. The second order denies defendant’s motion for a reargument. The action is to recover damages for malpractice.) Present —■ Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.